 1

 2
                                                                         J S -6
 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   RAYSHAWN ANTHONY DAVIS,                      Case No. 5:19-01171 MWF (ADS)

12                                Petitioner,

13                                v.              JUDGMENT

14   W.L. MONTGOMERY, Warden,

15                                Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed with prejudice.

20

21   DATED: March 16, 2020                      ________________________________
                                                MICHAEL W. FITZEGERALD
22                                              United States District Judge

23

24
